Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 9 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because it is not clear if claim 9 recites steps in a method. 

Claim 9 recites “a first step of”, “a second step of” and “a third step of”. The method is not claimed using active language as the first word in the step such as “welding the outer peripheral edges…”It is unclear if applicant is reciting steps in a method or the idea of steps in a method. Using the term “a first step of” could mean the proceeding language is the actual step in the method However, it could also mean the proceeding language is a general description of the step to be performed and the actual step in the method includes additional limitations which are not claimed. 
Compare to claim 10 where it specifically states “the third step includes…”

It is suggested to remove the phrases “a first step of”, “a second step of” and “a third step of” and simply start each step with “fixing”, “welding” and “performing” respectively. 


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 recites “a first controller configured to”. The specification and the claims fail to specify the type of controller. As the controller is configured to perform a function, and does not contain any structure, it is not known what is meant by “a first controller”, as no examples of “a first controller configured to…” are provided in the specification. 
Claim 6 recites “a second controller configured to”. The specification and the claims fail to specify the type of controller. As the controller is configured to perform a function, and does not contain any structure, it is not known what is meant by “a second controller”, as no examples of “a second controller configured to…” are provided in the specification.

The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1 and 9 recite the limitation “irregular shaped plates.” It is unclear what shape the plate must be in order to be considered irregular. The claim does not specify any limitations for what is considered irregular. Limitations from the specification are not to be read into the claims. The claim fails to make any distinction as to what the welding device or method, as claimed in claims 1 and 9 respectfully, would only be used on irregular shaped plates but can’t be used on “regular” shaped plates. However, for the purposes of examination, the definition in Paragraph [0015] of the present specification will be used. 

Claim 1 recites “a first controller configured to”. As the claim does not specify any structure for the controller it is not known how the controller would be configured to perform the functional language required in the claim. The phrase “configured to” implies additional limitations which are not disclosed in the claim. Limitations from the specification are not to be read into the claims, unless 112(f) is being invoked. However, as the specification does not seem to indicate the structure included in “a first controller”, 112(f) is unable to be invokes as the claim is rejected under 112(a). It is also unknown what type of controller is being used as no examples are given in the specification.



Claim limitation “first controller configured to and second controller configured to” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The disclosure is devoid of any structure that performs the function in the claim as explained above. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).

(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim 9 recites “a first step of”, “a second step of” and “a third step of”. The method is not claimed using active language as the first word in the step such as “welding the outer peripheral edges…”It is unclear if applicant is reciting steps in a method or the idea of steps in a method. Using the term “a first step of” could mean the proceeding language is the actual step in the method However, it could also mean the proceeding language is a general description of the step to be performed and the actual step in the method includes additional limitations which are not claimed. 

Claims 8 and 11 recite “a portion where stress concentration occurs.” It is unclear what is included in this limitation of the level of stress required to meet the limitation is not disclosed in the claim. It is further unclear how the torch is to be controlled in order to heat the portion. Therefore metes and bounds of the claim are unable to be determined. 

exceptionally longer" in claims 8 and 11 is a relative term which renders the claim indefinite.  The term "exceptionally longer" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear what is considered to be “exceptionally longer.”

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Inoue et al (US 2006/0278622).

Inoue discloses regarding claim 1, a welding device (Fig. 1) for welding outer peripheral edges of overlapping two irregular shaped plates (102 und 104 in Fig. 2), the device comprising: a rotary table 30 to which the overlapping two irregular shaped plates are fixed (paragraph [0015] and Fig. 9); a torch unit including a welding torch (18) positioned to face the outer peripheral edges of the two irregular shaped plates fixed to the rotary table (102 and 104 in Fig. 2, see also Fig. 3); a first torch actuator (10) capable of changing an orientation of the welding torch relative to the outer peripheral edges and a distance of the welding torch from the outer peripheral edges (robot in Fig. 1, paragraph [0014]); and a first controller (paragraph [0011]) configured to control the first torch actuator so that the orientation of the welding torch relative to a tangential line of the outer peripheral edges and the distance of the welding  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
9 is rejected under 35 U.S.C. 103 as being unpatentable over Inoue et al (US 2006/0278622) in view of Aoyama et al (JP50-75149) as cited by applicant with references made to applicant submitted machine translation.

Inoue discloses regarding claim 9, a welding method for welding outer peripheral edges of overlapping two irregular shaped plates (102 und 104 in Fig. 2), the method comprising: a first step of fixing the overlapping two irregular shaped plates to a rotary table and rotating the overlapping two irregular shaped plates at a rotational speed (paragraph [0015] and Fig. 9); a second step of welding the outer peripheral edges of the two irregular shaped plates along a circumferential direction by a welding torch positioned to face the outer peripheral edges of the two irregular shaped plates (102 und 104 in Fig. 2, see also Fig. 3); Inoue fails to disclose the overlapping two irregular shaped plates are rotated at a constant rotational speed and in a third step of performing a control so that an orientation of the welding torch relative to a tangential line of the outer peripheral edges and a distance of the welding torch from the outer peripheral edges are kept constant along a circumferential direction of the outer peripheral edges in the second step. Using a rotational speed that is constant is an obvious feature. Aoyama discloses the welding torch is operated so as to keep the welding torch at a constant interval and at a constant angle with respect to the outer peripheral surface of the object to be welded. The outer peripheral shape is not a perfect circle such as an oval. When performing welding on the outer periphery of the workpiece to be welded, the welding torch 16 advances and retreats with a fixed distance with the welding peripheral surface 2a of the workpiece 2 to be rotated, and further keeps the welding phase and the fixed angle by the torch movement. It would have been obvious to adapt Inoue in view of Aoyama to provide the the overlapping two irregular shaped plates are rotated at a constant rotational speed and in a third step of performing a control so that an orientation of the welding torch relative to a tangential line of the outer peripheral edges and a distance of the welding torch from the 

Allowable Subject Matter
It should be noted that if the 112 issues are corrected, claims 3, 7 and 10 would be considered objected to.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN W JENNISON whose telephone number is (571)270-5930.  The examiner can normally be reached on M-Th 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 
/BRIAN W JENNISON/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        


5/25/2021